DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 9/2/22. Currently, claims 1-3, 5-9, 11 and 16 are pending in the application. Claims 4, 10 and 12-15 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.
 
Response to Arguments
Applicant’s amendment to the specification is sufficient to overcome the previous objection to claims 1 and 16.
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Ryan does not teach adjusting the expandable member to adjust a cornua of the uterine cavity in response to increasing or decreasing the inflation pressure of the expandable member, the examiner respectfully disagrees. [0048] and Figure 11 of Ryan teach that inflating balloon member 42 causes the balloon member 42 to contact and move radially outward the top wall 32f and the side walls 32s of the uterine cavity 22. In moving the top wall 32f and the side walls 32s of the uterine cavity 22 radially outward, the inflated balloon member 42 moves the top wall 32f away from the side walls 32s. The tubal ostia 24, 26 are positioned at the junction between respective side walls 32s and the top wall 32f (see attached diagram of the uterine anatomy). So, when the top wall 32f is moved away from the side walls 32s upon inflation of balloon member 42, the tubal ostia 24, 26 formed therebetween are consequently opened.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  claim 1 and 16 recite “adjusting the expandable member adjusts a cornua of the uterine cavity,” which is a claim limitation lacking proper antecedent basis in the specification. This is NOT an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (US 2003/0060800).
In regards to claim 1, Ryan teaches in Figures 10 and 11 trans-cervically introducing an elongate device (first tube member 78, second tube member 80) into a uterine cavity ([0047] teaches “the alignment device 10 [which includes first tube member 78 and second tube member 80] is then guided through the vaginal canal 14, the cervical canal 18, and into the uterine cavity 22”), the elongate device (first tube member 78, second tube member 80) including (inasmuch as it is structured as) a flexible ([0044] teaches first tube member 78 and second tube member 80 being made of a “flexible” polymer) guide sleeve (first tube member 78 and second tube member 80 have a tubular, sleeve structure) having a guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) with an open distal end (openings 84, 94); and expanding ([0048] teaches “the balloon member 42 is fully inflated with air”) an expandable member (balloon member 42) in (as shown in Figure 11) the uterine cavity (uterine cavity 22) to open (as shown in Figure 11) the uterine cavity (uterine cavity 22); wherein expanding ([0048] teaches “the balloon member 42 is fully inflated with air”) the expandable member (balloon member 42) comprises inflating the expandable member via an inflation pressure ([0048] teaches “the balloon member 42 is fully inflated with air;” as the balloon member 42 is inflated with air as taught in [0048], the air introduced into the balloon member 42 generates a pressure against the walls of the balloon member 42 in order to expand and inflate the balloon member 42); adjusting (by inflating) the expandable member (balloon member 42) by increasing or decreasing the inflation pressure (inflating the balloon member 42 as taught in [0048] functions to increase the inflation pressure), wherein adjusting (by inflating) the expandable member (balloon member 42) adjusts (by opening) a cornua (tubal ostia 24, 26) of the uterine cavity (uterine cavity 22) in response to increasing or decreasing the inflation pressure of the expandable member (balloon member 42) ([0048] and Figure 11 teach that inflating balloon member 42 causes the balloon member 42 to contact and move radially outward the top wall 32f and the side walls 32s of the uterine cavity 22; in moving the top wall 32f and the side walls 32s of the uterine cavity 22 radially outward, the inflated balloon member 42 moves the top wall 32f away from the side walls 32s; the tubal ostia 24, 26 are positioned at the junction between respective side walls 32s and the top wall 32f (see attached diagram of the uterine anatomy); so, when the top wall 32f is moved away from the side walls 32s upon inflation of balloon member 42, the tubal ostia 24, 26 formed therebetween are consequently opened); altering an angular orientation of the flexible guide sleeve (first tube member 78, second tube member 80) with respect to the fallopian tube (fallopian tubes 28, 30) by moving the flexible guide sleeve (first tube member 78, second tube member 80) within the expandable member (balloon member 42) when the expandable member (balloon member 42) is expanded ([0043] teaches “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 [and consequently, first tube member 78 and second tube member 80, which include tube openings 84, 94] align with, and are adjacent to, the tubal ostia 24, 26;” the first tube member 78 and second tube member 80 must move and change angular orientation in order to align in the manner described in [0043]; Figure 11 shows in phantom such movement of second tube member 80, and said movement occurring when the second tube member 80 is positioned within the inflated/expanded balloon member 42); and aligning (as shown in Figure 11) the open distal end (openings 84, 94) of the guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) with the fallopian tube by articulating ([0043] teaches “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 align with, and are adjacent to, the tubal ostia 24, 26”) the elongated device (first tube member 78, second tube member 80) and adjusting the inflation pressure (by inflating) of the expandable member (balloon member 42).
In regards to claim 2, Ryan teaches the method of claim 1. Ryan teaches in Figure 5 that the flexible guide sleeve (first tube member 78, second tube member 80) is disposed within the expandable member (balloon member 42).
In regards to claim 3, Ryan teaches the method of claim 1. Ryan teaches in Figure 5 that the flexible guide sleeve (first tube member 78, second tube member 80) is coupled to the expandable member (balloon member 42).
In regards to claim 5, Ryan teaches the method of claim 1. Ryan teaches in Figure 11 and [0036] that the expandable member (balloon member 42) has a triangular shape ([0036] teaches “when inflated…the balloon member 42 has a substantially triangular-shaped or pear-shaped configuration;” also shown in Figure 11) and the open distal end (openings 84, 94) of the guide channel (passageways 90, 100) is proximate an apex of said triangular shape (as shown in Figure 11).
In regards to claim 6, Ryan teaches the method of claim 1. Ryan teaches in Figure 11, [0049] and [0050] advancing (by inserting, maneuvering and guiding as taught in [0049]) a catheter (medical instrument 58; [0001] teaches that the term “medical instrument” includes a medical or surgical instrument; a catheter is a medical or surgical instrument) through the guide channel (passageways 90, 100) and into the fallopian tube ([0050] teaches “the medical instrument 58 enters a corresponding one of the tubal ostia 24, 26).
In regards to claim 7, Ryan teaches the method of claim 1. Ryan teaches in Figure 11 that the open distal end (openings 84, 94) of the guide channel (passageways 90, 100) opens on a first lateral side (left/right side) of the expandable member (balloon member 42).
In regards to claim 8, Ryan teaches the method of claims 1 and 7. Ryan teaches in Figure 11 and [0036] that the expandable member (balloon member 42) comprises a triangular shape ([0036] teaches “when inflated…the balloon member 42 has a substantially triangular-shaped or pear-shaped configuration;” also shown in Figure 11) and the guide channel (passageways 90, 100) opens on a distal apex of the triangular shape (as shown in Figure 11).
In regards to claim 9, Ryan teaches the method of claims 1 and 7. Ryan teaches in Figure 11 a second flexible ([0044] teaches first tube member 78 and second tube member 80 being made of a “flexible” polymer) guide sleeve (first tube member 78 and second tube member 80 have a tubular, sleeve structure) having a second guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) with a second open distal end (openings 84, 94), where the second open distal end (openings 84, 94) of the second guide channel (passageways 90, 100) opens on a second lateral side (left/right side) of the expandable member (balloon member 42) that is opposite to (as shown in Figure 11) the first lateral side (left/right side) of the expandable member (balloon member 42).
In regards to claim 11, Ryan teaches the method of claims 1, 7 and 8. Ryan teaches in Figures 10 and 11 adjusting an alignment of the guide channel (passageways 90, 100) by deflecting an orientation of (as shown in Figures 10 and 11, the first tube member 78 and second tube member 80 change orientation such that they extend outward upon inflation of balloon member 42) the flexible guide sleeve (first tube member 78, second tube member 80) within the expandable member (balloon member 42).
In regards to claim 16, Ryan teaches in Figures 10 and 11 trans-cervically introducing an elongate device (first tube member 78, second tube member 80) into a uterine cavity ([0047] teaches “the alignment device 10 [which includes first tube member 78 and second tube member 80] is then guided through the vaginal canal 14, the cervical canal 18, and into the uterine cavity 22”), the elongate device (first tube member 78, second tube member 80) including (inasmuch as it is structured as) a flexible ([0044] teaches first tube member 78 and second tube member 80 being made of a “flexible” polymer) guide sleeve (first tube member 78 and second tube member 80 have a tubular, sleeve structure) having a guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) with an open distal end (openings 84, 94); expanding ([0048] teaches “the balloon member 42 is fully inflated with air”) an expandable member (balloon member 42) in (as shown in Figure 11) the uterine cavity (uterine cavity 22) to open (as shown in Figure 11) the uterine cavity (uterine cavity 22) and align (as shown in Figure 11) the guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) with the fallopian tube ([0043] teaches “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 align with, and are adjacent to, the tubal ostia 24, 26”), wherein expanding ([0048] teaches “the balloon member 42 is fully inflated with air”) the expandable member (balloon member 42) comprises inflating the expandable member via an inflation pressure ([0048] teaches “the balloon member 42 is fully inflated with air;” as the balloon member 42 is inflated with air as taught in [0048], the air introduced into the balloon member 42 generates a pressure against the walls of the balloon member 42 in order to expand and inflate the balloon member 42); adjusting (by inflating) the expandable member (balloon member 42) by increasing or decreasing the inflation pressure (inflating the balloon member 42 as taught in [0048] functions to increase the inflation pressure), wherein adjusting (by inflating) the expandable member (balloon member 42) adjusts (by opening) a cornua (tubal ostia 24, 26) of the uterine cavity (uterine cavity 22) in response to increasing or decreasing the inflation pressure of the expandable member (balloon member 42) ([0048] and Figure 11 teach that inflating balloon member 42 causes the balloon member 42 to contact and move radially outward the top wall 32f and the side walls 32s of the uterine cavity 22; in moving the top wall 32f and the side walls 32s of the uterine cavity 22 radially outward, the inflated balloon member 42 moves the top wall 32f away from the side walls 32s; the tubal ostia 24, 26 are positioned at the junction between respective side walls 32s and the top wall 32f (see attached diagram of the uterine anatomy); so, when the top wall 32f is moved away from the side walls 32s upon inflation of balloon member 42, the tubal ostia 24, 26 formed therebetween are consequently opened); altering an angular orientation of the flexible guide sleeve (first tube member 78, second tube member 80) with respect to the fallopian tube (fallopian tubes 28, 30) by moving the flexible guide sleeve (first tube member 78, second tube member 80) within the expandable member (balloon member 42) when the expandable member (balloon member 42) is expanded ([0043] teaches “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 [and consequently, first tube member 78 and second tube member 80, which include tube openings 84, 94] align with, and are adjacent to, the tubal ostia 24, 26;” the first tube member 78 and second tube member 80 must move and change angular orientation in order to align in the manner described in [0043]; Figure 11 shows in phantom such movement of second tube member 80, and said movement occurring when the second tube member 80 is positioned within the inflated/expanded balloon member 42); and adjusting an angle (the angle that openings 84, 94 are pointing toward) of the open distal end (openings 84, 94) of the guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) relative to the fallopian tube by articulating (as shown in Figure 10 and taught in [0036] “when the balloon member 42 is in its fully collapsed configuration, the tube members 78, 80 are sized and shaped to allow them to be twisted around the balloon member 42 and therefore substantially concealed from view;” as shown in Figure 11 and taught in [0043] “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 align with, and are adjacent to, the tubal ostia 24, 26;” thus, inflating of the balloon member 42 functions to cause the tube members 78, 80 to change from a collapsed, linear shape that is vertically oriented (as shown in Figure 10) to an expanded, angled shape that is laterally oriented (as shown in Figure 11)) the elongate device (first tube member 78, second tube member 80) and adjusting an inflation pressure (by inflating) of the expandable member (balloon member 42) when (as discussed above, during inflation of the balloon member 42 the tube members 78, 80 move from a collapsed, linear shape (as shown in Figure 10) to an expanded, curved shape (as shown in Figure 11)) the expandable member (balloon member 42) is expanded (as shown in Figure 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        10/18/2022